                         Case 18-11212-BLS        Doc 640      Filed 12/31/18     Page 1 of 22



                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


                                                                    X
In re:                                                               )
                                                                     )     CHAPTER 11
   EBH TOPCO, LLC, et al.,                                           )
                                                                     )     Case No. 18-11212 (BLS)
                    Debtors.                                         )
                                                                     )     (Jointly Administered)
                                                                    X


                                           Monthly Operating Report
                            For the Period of November 1, 2018 - November 30, 2018

   DEBTORS' ADDRESS:             5000 Airport Plaza Drive, Suite 100
                                 Long Beach, California 90815

   DEBTORS' ATTORNEYS:           Polsinelli PC                           Polsinelli PC
                                 Christopher A. Ward                     Jeremy R. Johnson
                                 Shanti M. Katona                        600 3rd Avenue, 42nd Floor
                                 Stephen J. Astringer                    New York, NY 10016
                                 222 Delaware Avenue, Suite 1101         Tel: (212) 684-0199
                                 Wilmington, DE 19801                    Fax: (212) 684-0197
                                 Tel: (302) 252-0920
                                 Fax: (302) 252-0921


   This Monthly Operating Report ("MOR") has been prepared solely for the purposes of complying with the
   monthly reporting requirements applicable in these Chapter 11 cases and is in a format that the Debtors
   believe is acceptable to the United States Trustee. The financial information contained herein is limited in
   scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not
   prepared in accordance with accounting principles generally accepted in the United States ("GAAP").

   I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are
   true and correct to the best of my knowledge and belief.

   /s/ Anthony Horvat                                                    December 31, 2018
   Anthony Horvat                                                        Date
   Chief Restructuring Officer
   Elements Behavioral Health, Inc.




                                                           1
                                   Case 18-11212-BLS       Doc 640   Filed 12/31/18   Page 2 of 22

                                               UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF DELAWARE


In re:
                                                                                      Case No. 18-11212 (BLS)
EBH TOPCO, LLC, et al.,
                                                                             Reporting Period: November 1, 2018 - November 30, 2018
                Debtors.
                                                                             Federal Tax I.D. # XX-XXXXXXX


                                           CORPORATE MONTHLY OPERATING REPORT



REQUIRED DOCUMENTS                                              Form No.         Document        Explanation        Affidavit
                                                                                 Attached         Attached          Attached
Schedule of Cash Receipts and Disbursements                     MOR-1              Yes               No                No
   Bank Reconciliation (or Copies of Debtors' Bank Recs)        MOR-1a              No               No               Yes
   Schedule of Professional Fees Paid                           MOR-1b             Yes               No                No
   Copies of Bank Statements                                                        No              Yes                No
   Cash Disbursements Journals                                                     Yes               No                No
Statement of Operations                                          MOR-2             Yes               No                No
Balance Sheet                                                    MOR-3             Yes               No                No
Status of Postpetition Taxes                                     MOR-4             Yes               No                No
   Copies of IRS Form 6123 or Payment Receipt                                       No               No               Yes
   Copies of Tax Returns Filed During Reporting Period                             N/A              N/A               N/A
Summary of Unpaid Postpetition Debts                             MOR-4             Yes               No                No
   Listing of Aged Accounts Payable                              MOR-4             Yes               No                No
   Status of Insurance Coverage and Premium Payments             MOR-4             Yes               No                No
Accounts Receivable Reconciliation and Aging                     MOR-5             Yes               No                No
Debtor Questionnaire                                             MOR-5             Yes               No                No




                                                                 2
                                              Case 18-11212-BLS          Doc 640      Filed 12/31/18       Page 3 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                                                   Case No. 18-11212 (BLS)

   Debtors.                                                                                        Reporting Period: November 1, 2018 - November 30, 2018

                                          SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS


                                                                                                           CASH                        CASH
                                                                                                              (1, 3)                     (2, 3,4)
   CASE NO.                      CASE NAME                                                           RECEIPTS              DISBURSEMENTS
   18-11212 (BLS)                EBH Topco, LLC                                          $                       -   $                          -
   18-11214 (BLS)                Elements Behavioral Health, Inc.                                         14,944,125                    (13,816,010)
                                                             (5)
   18-11215 (BLS)                EBH Holding Company, Inc.                                                       -                              -
   18-11216 (BLS)                EBH Big Rock, Inc.                                                               -                             -
   18-11217 (BLS)                SoCal Rehab and Recovery, Inc.                                                   -                             -
   18-11218 (BLS)                The Sexual Recovery Institute, Inc.                                             -                              -
   18-11220 (BLS)                Westside Sober Living Centers, Inc.                                         368,942                       (607,275)
   18-11221 (BLS)                Ehrman Subsidiary Corp.                                                         -                              -
   18-11223 (BLS)                PROMAL2, Inc.                                                                   -                              -
   18-11224 (BLS)                PROMAL4, Inc.                                                                    -                             -
   18-11225 (BLS)                SBAR2, Inc.                                                                      -                             -
   18-11226 (BLS)                Promises Residential Treatment Center VI, Inc.                                   -                             -
   18-11227 (BLS)                Assurance Toxicology Services, LLC                                            7,333                        (38,766)
   18-11228 (BLS)                Elements Screening Services, Inc.                                               -                              -
   18-11229 (BLS)                TRS Behavioral Care, Inc.                                                 3,012,412                     (3,378,707)
   18-11230 (BLS)                Spirit Lodge, LLC                                                            88,669                        (88,669)
   18-11231 (BLS)                San Cristobal Treatment Center, LLC                                             -                              -
   18-11234 (BLS)                EBH Acquisition Subsidiary, Inc.                                                -                              -
   18-11235 (BLS)                EBH Services of Florida, Inc.                                               297,057                       (488,897)
   18-11236 (BLS)                Outpatient Services FL, Inc.                                                    -                              (22)
   18-11237 (BLS)                Elements Medical Group of Arizona, Inc.                                         -                              -
   18-11238 (BLS)                EBH Northeast Services, Inc.                                                177,727                       (280,350)
   18-11239 (BLS)                Intensive Outpatient Services PA, Inc.                                          -                              -
   18-11240 (BLS)                Elements Medical Group of Mississippi, Inc.                                     186                           (186)
   18-11241 (BLS)                Wrightsville Services, LLC                                                  376,779                       (503,734)
   18-11242 (BLS)                Southeast Behavioral Health Services, Inc.                                  211,351                       (334,404)
   18-11243 (BLS)                NE Sober Living, Inc.                                                           -                              -
   18-11244 (BLS)                Elements Medical Group of Utah, Inc.                                            -                              -
   18-11245 (BLS)                Northeast Behavioral Services, Inc.                                           4,975                            -
   18-11246 (BLS)                The Ranch on the Piney River, Inc.                                          989,031                     (1,244,552)
   18-11247 (BLS)                EBH Southwest Services, Inc.                                                301,264                       (517,498)
   18-11248 (BLS)                Outpatient Services TN, Inc.                                                    -                              -
                                 Total Debtors                                           $                20,779,852 $                  (21,299,071)

   DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
   TOTAL DISBURSEMENTS                                                                                                 $                (21,299,071)
   LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                    $                 13,391,740
   PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                      $                          -
   TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                     $                 (7,907,330)

   Notes:
   General note: all amounts listed above per the Debtors books and records for the time period from November 1 through November 31, 2018. This is
   a simplified version of the form provided by the UST, and the Debtor will provide further details on cash receipts and disbursements upon request.
   (1) Represents receipts, net of merchant fees (including DIP revolver draws and intercompany funding activity by and among Debtors and/or
   Non-Debtor affiliates).




                                                                                  3
                                            Case 18-11212-BLS          Doc 640     Filed 12/31/18      Page 4 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                                               Case No. 18-11212 (BLS)

   Debtors.                                                                                    Reporting Period: November 1, 2018 - November 30, 2018

                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS




   Notes (Continued):
   (2) Represents operating and restructuring disbursements (including DIP loan paydowns and intercompany funding activity by and among Debtors and
   Non-Debtor affiliates).
   (3) All amounts are illustrated in USD. The Debtors maintain a master or "concentration" bank account held by Elements Behavioral Health at Comerica.
    'The Master Account is the Company's main operating account into which funds are regularly swept from 'the Company's other Bank Accounts and from
   which funds are disbursed to meet the Company's ordinary course obligations.
   (4) During this reporting period, November 1 through November 30, 2018, the Debtor was not obligated to pay and has not paid any Administrative Claims,
   Court Costs, Owner Draws, or repayment of DIP term loan. The Debtor paid $0.2M in Professional Fees to Restructuring Advisors and $0.3M in US Trustee Fees.
   (5) Adequate Assurance Account for utilities.




                                                                               4
                                                    Case 18-11212-BLS            Doc 640          Filed 12/31/18      Page 5 of 22


In re:
 EBH TOPCO, LLC, et al.,                                                      Case No.                                        18-11212 (BLS)

 Debtors.                                                          Reporting Period:                                          November 1, 2018 - November 30, 2018

                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                          (NETTING OUT INTERCOMPANY TRANSFERS)
                                                                                                                      CASH
                                                                                 CASH            INTERCO.         RECEIPTS,             CASH         INTERCO.                CASH
                                                                                                                                          (2,3,4)
 CASE NO.          CASE NAME                                               RECEIPTS(1, 3)       TRANSFERS              NET     DISBURS.             TRANSFERS         DISBURS., NET
 18-11212 (BLS) EBH Topco, LLC                                         $            -                         $         -     $           -                       $            -
 18-11214 (BLS) Elements Behavioral Health, Inc.                            14,944,125          11,683,553        3,260,572       (13,816,010)      (7,877,567)         (5,938,443)
                                           (5)
 18-11215 (BLS) EBH Holding Company, Inc.                                           -                  -                -                 -                -                   -
 18-11216 (BLS) EBH Big Rock, Inc.                                                  -                  -                -                 -                -                   -
 18-11217 (BLS) SoCal Rehab and Recovery, Inc.                                      -                  -                -                 -                -                   -
 18-11218 (BLS) The Sexual Recovery Institute, Inc.                                 -                  -                -                 -                -                   -
 18-11220 (BLS) Westside Sober Living Centers, Inc.                            368,942                 -           368,942          (607,275)        (349,000)            (258,275)
 18-11221 (BLS) Ehrman Subsidiary Corp.                                             -                  -                -                 -                -                   -
 18-11223 (BLS) PROMAL2, Inc.                                                       -                  -                -                 -                -                   -
 18-11224 (BLS) PROMAL4, Inc.                                                       -                  -                -                 -                -                   -
 18-11225 (BLS) SBAR2, Inc.                                                         -                  -                -                 -                -                   -
 18-11226 (BLS) Promises Residential Treatment Center VI, Inc.                      -                  -                -                 -                -                   -
 18-11227 (BLS) Assurance Toxicology Services, LLC                                7,333                -             7,333            (38,766)          (7,779)            (30,987)
 18-11228 (BLS) Elements Screening Services, Inc.                                   -                  -                -                 -                -                   -
 18-11229 (BLS) TRS Behavioral Care, Inc.                                    3,012,412           1,706,537        1,305,875        (3,378,707)      (2,770,868)           (607,839)
 18-11230 (BLS) Spirit Lodge, LLC                                               88,669                 -            88,669            (88,669)        (88,669)                 -
 18-11231 (BLS) San Cristobal Treatment Center, LLC                                -                   -               -                  -               -                    -
 18-11234 (BLS)    EBH Acquisition Subsidiary, Inc.                                -                   -               -                 -                -                    -
 18-11235 (BLS)    EBH Services of Florida, Inc.                               297,057                 -           297,057          (488,897)        (289,000)            (199,897)
 18-11236 (BLS)    Outpatient Services FL, Inc.                                    -                   -               -                 (22)             (22)                 -
 18-11237 (BLS)    Elements Medical Group of Arizona, Inc.                         -                   -               -                 -                -                    -
 18-11238 (BLS)    EBH Northeast Services, Inc.                                177,727                 -           177,727          (280,350)        (177,000)            (103,350)
 18-11239 (BLS)    Intensive Outpatient Services PA, Inc.                          -                   -               -                 -                -                    -
 18-11240 (BLS)    Elements Medicial Group of Mississippi, Inc.                    186                 -               186              (186)            (186)                 -
 18-11241 (BLS)    Wrightsville Services, LLC                                  376,779                 -           376,779          (503,734)        (354,000)            (149,734)
 18-11242 (BLS)    Southeast Behavioral Health Services, Inc.                  211,351               1,650         209,701           (334,404)       (212,650)            (121,754)
 18-11243 (BLS)    NE Sober Living, Inc.                                           -                   -               -                  -               -                    -
 18-11244 (BLS)    Elements Medical Group of Utah, Inc.                            -                   -               -                  -               -                    -
 18-11245 (BLS)    Northeast Behavioral Services, Inc.                           4,975                 -             4,975                -               -                    -
 18-11246 (BLS)    The Ranch on the Piney River, Inc.                          989,031                 -           989,031         (1,244,552)       (970,000)            (274,552)
 18-11247 (BLS)    EBH Southwest Services, Inc.                                301,264                 -           301,264           (517,498)       (295,000)            (222,498)
 18-11248 (BLS)    Outpatient Services TN, Inc.                                    -                   -               -                  -               -                    -
                   Total Debtors                                       $     20,779,852     $    13,391,740   $   7,388,112   $ (21,299,071) $ (13,391,740) $            (7,907,330)


 Notes:
 General note: all amounts listed above per the Debtors books and records for the time period from November 1 through November 31, 2018. This is
 a simplified version of the form provided by the UST, and the Debtor will provide further details on cash receipts and disbursements upon request.
 (1) Represents receipts, net of merchant fees (including DIP revolver draws and intercompany funding activity by and among Debtors and/or
 Non-Debtor affiliates).
 (2) Represents operating and restructuring disbursements (including DIP loan paydowns and intercompany funding activity by and among Debtors and
 Non-Debtor affiliates).
 (3) All amounts are illustrated in USD. The Debtors maintain a master or "concentration" bank account held by Elements Behavioral Health at Comerica.
  'The Master Account is the Company's main operating account into which funds are regularly swept from 'the Company's other Bank Accounts and from
 which funds are disbursed to meet the Company's ordinary course obligations.
 (4) During this reporting period, November 1 through November 30, 2018, the Debtor was not obligated to pay and has not paid any Administrative Claims,
 Court Costs, Owner Draws, or repayment of DIP term loan. The Debtor paid $0.2M in Professional Fees to Restructuring Advisors and $0.3M in US Trustee Fees.
 (5) Adequate Assurance Account for utilities.




                                                                                            5
                                            Case 18-11212-BLS        Doc 640        Filed 12/31/18       Page 6 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                                                  Case No. 18-11212 (BLS)

   Debtors.                                                                                      Reporting Period: November 1, 2018 - November 30, 2018

                                                    BANK ACCOUNT RECONCILIATIONS


                                                                                                                        ACCT     ENDING BANK
                      ENTITY                                 BANK                         DESCRIPTION                    NO.      BALANCE
   Assurance Toxicology Services, LLC             Comerica Incorporated           General Checking                      32342   $         -
   EBH Acquisition Subsidiary, Inc.,
   dba The Recovery Place                         Comerica Incorporated           General Checking                      53732               -
   EBH Holding Company, Inc.(1)                   Comerica Incorporated           Adequate Assurance Deposit            93480           120,626
   EBH Holding Company, Inc.                      Comerica Incorporated           General Checking                      85928               -
   EBH Holding Company, Inc.                      Comerica Incorporated           Credit Card Collateral (Restricted)   37950           600,000
   EBH Northeast Services, Inc.                   Comerica Incorporated           General Checking                      32573             6,859
   EBH Northeast Services, Inc.                   Wells Fargo & Company           General Checking                      01141               963
   EBH Northeast Services, Inc.                   Wells Fargo & Company           General Checking                      84320               -
   EBH Services of Florida, Inc.                  Comerica Incorporated           General Checking                      56525            10,232
   EBH Services of Florida, Inc.                  Wells Fargo & Company           General Checking                      01166             4,884
   EBH Services of Florida, Inc.                  Wells Fargo & Company           General Checking                      84346               -
   EBH Southwest Service, Inc.                    Comerica Incorporated           General Checking                      32516             6,312
   EBH Southwest Service, Inc.                    Wells Fargo & Company           General Checking                      11398               471
   EBH TOPCO, LLC                                 Comerica Incorporated           General Checking                      46504               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           General Checking                      60506               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           General Checking                      36028               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           General Checking                      36010               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           Master Concentration                  21166         1,819,252
   Elements Behavioral Health, Inc.               Comerica Incorporated           ZBA Disbursement                      21208               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           ZBA Disbursement- Payroll             21240               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           ZBA Depository                        21281               -
   Elements Behavioral Health, Inc.               Comerica Incorporated           ZBA Contr. Disbursement               90410               -
   Elements Medical Group of Arizona Inc          Comerica Incorporated           ZBA Disbursement                      90428               -
   Elements Medical Group of Arizona Inc          Comerica Incorporated           ZBA Depository                        21364               -
   Elements Medical Group of Mississippi Inc.     Comerica Incorporated           ZBA Disbursement                      90436               -
   Elements Medical Group of Mississippi Inc.     Comerica Incorporated           ZBA Depository                        21372               -
   Elements Medical Group of Utah Inc.            Comerica Incorporated           ZBA Disbursement                      90444               -
   Elements Medical Group of Utah Inc.            Comerica Incorporated           ZBA Depository                        94338               -
   NE Sober Living, Inc.                          Comerica Incorporated           General Checking                      36168               -
   Northeast Behavioral Services, Inc.            Comerica Incorporated           General Checking                      35970             4,975
   Outpatient Services FL, Inc.                   Comerica Incorporated           General Checking                      76123               -
   Southeast Behavioral Health Services , Inc.,
   dba COPAC                                      Comerica Incorporated           General Checking                      85878             1,167
   Southeast Behavioral Health Services , Inc.,
   dba COPAC                                      Wells Fargo & Company           General Checking                      01174             6,316
   Southeast Behavioral Health Services , Inc.,
   dba COPAC                                      Wells Fargo & Company           General Checking                      84353            1,000
   SPIRIT LODGE, LLC dba Promises Austin          Comerica Incorporated           ZBA Depository                        17602              -
   The Ranch on the Piney River, Inc.             Comerica Incorporated           General Checking                      10701           18,067
   The Ranch on the Piney River, Inc.             Wells Fargo & Company           General Checking                      01182           20,895
   The Ranch on the Piney River, Inc.             Wells Fargo & Company           General Checking                      84338              -
   The Sexual Recovery Institute, Inc.            Comerica Incorporated           General Checking                      10578              -
   TRS Behavioral Care, Inc. dba The Right Step   Comerica Incorporated           Concentration                         42891           26,946
   TRS Behavioral Care, Inc. dba The Right Step   Comerica Incorporated           ZBA Disbursement                      42933              -
   TRS Behavioral Care, Inc. dba The Right Step   Comerica Incorporated           ZBA Depository                        17644              -
   TRS Behavioral Care, Inc. dba The Right Step   Comerica Incorporated           ZBA Depository                        17727              -
   TRS Behavioral Care, Inc. dba The Right Step   Wells Fargo & Company           General Checking                      01125           47,048



                                                           (Continued on the next page)




                                                                              6
                                              Case 18-11212-BLS          Doc 640        Filed 12/31/18    Page 7 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                                                   Case No. 18-11212 (BLS)

   Debtors.                                                                                        Reporting Period: November 1, 2018 - November 30, 2018

                                                       BANK ACCOUNT RECONCILIATIONS


                                                                                                                         ACCT        ENDING BANK
                      ENTITY                                    BANK                         DESCRIPTION                  NO.         BALANCE
   Westside Sober Living Centers, Inc.,
   dba Promises Treatment Centers                   Comerica Incorporated             General Checking                    53914                45,686
   Wrightsville Services, LLC                       Comerica Incorporated             General Checking                    85779                23,256
   Wrightsville Services, LLC.                      Wells Fargo & Company             General Checking                    01158                 9,935




   Total Debtors                                                                                                                    $       2,774,889


   Note:
   General note: All amounts listed above are bank balances as of November 30, 2018. Variance to Cash per the balance sheet relates to issued and outstanding
   checks of $1.3MM. Account reconciliations have been performed for each account listed above to what is presented on the Balance Sheet. See
   Affidavit to this effect in Exhibit B. Bank account statements are available and will be provided upon request.
   (1) Adequate Assurance Account for utilities.




                                                                                  7
                                        Case 18-11212-BLS          Doc 640       Filed 12/31/18     Page 8 of 22

In re:
   EBH TOPCO, LLC, et al.,                                                                         Case No. 18-11212 (BLS)

   Debtors.                                                                              Reporting Period: November 1, 2018 - November 30, 2018




                                                                                                                 Amount           Cumulative
                                                                               Date of Court                   Paid between       Paid from
                                                                                  Order                      November 1, 2018 - May 23, 2018 - -
                                                                               Authorizing       Amount        November 30,      November 30,
                                                                                         (1)
   Name                                          Role / Capacity                Payment         Approved           2018              2018
   Polsinelli PC                      Counsel to Debtors (Restructuring)           N/A             N/A       $              -  $           1,218,468
   Houlihan Lokey Capital, Inc.       Investment Banker to Debtors                 N/A             N/A                      -                 88,583
   Alvarez & Marsal                   Chief Restructuring Officer and              N/A             N/A                  89,023             1,641,480
   Healthcare Industry Group, LLC     Financial Advisors to Debtors
   McDonald Hopkins, LLC              Counsel to Secured Creditors                 N/A             N/A                      -                     -
   Donlin Recano & Company, Inc.      Claims and Noticing Agent                    N/A             N/A                      -                177,637
   Arent Fox LLP                      Co-Counsel to UCC                            N/A             N/A                      -                150,697
   Bayard, P.A.                       Co-Counsel to UCC                            N/A             N/A                      -                113,857
   Zolfo Cooper, LLC                  Financial Advisors to UCC                    N/A             N/A                      -                173,833
   David N. Crapo(2)                  Patient Care Ombudsman                       N/A             N/A                      -                     -
   Gibbons P.C.                       Counsel to Patient Care Ombudsman            N/A             N/A                  66,551               137,914
   The Ettin Group                    Special Consultant                           N/A             N/A                  28,245                38,245
   Total Payments To Professionals                                                                           $         183,820 $           3,740,712

   Notes:
   Payments to ordinary course professionals are not included in MOR-1b.
   (1) Orders were not required or issued for payments made to professionals between November 1 and November 30, 2018. Rather, Certificates of No
   Objection were filed and the Debtor made payments as authorized in these Certificates.
   (2) Fees due to David N. Crapo of $120,320 were included in the payment to Gibbons P.C. on his behalf.

                                          POST-PETITION STATUS OF SECURED DEBT PAYMENTS


                                                                                                 Monthly         Amount Paid          Total Unpaid
            Name of Creditor                               Description                         Payment Due       During Month         Post-Petition
   Project Build, LLC                 DIP Term Loan                                                N/A                     -              19,325,000
   Total Payments                                                                                            $                  -   $     19,325,000

   Notes:
   Unpaid post-petition amount comprises the $19.1M in drawdown on the DIP term loan through 11/30/18 plus Commitment Fee of $225,000 for which
   the Debtor has not received and invoice from the DIP Lender. Total availability on the DIP Term Loan as of November 30, 2018 was $10,575,000.




                                                                           8
                             Case 18-11212-BLS   Doc 640   Filed 12/31/18   Page 9 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                     Case No. 18-11212 (BLS)

   Debtors.                                                           Reporting Period: November 1, 2018 - November 30, 2018

                                      STATEMENT OF OPERATIONS


   See attached Exhibit A.




                                                       9
                             Case 18-11212-BLS   Doc 640    Filed 12/31/18   Page 10 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                      Case No. 18-11212 (BLS)

   Debtors.                                                             Reporting Period: November 1, 2018 - November 30, 2018

                                            BALANCE SHEET


   See attached Exhibit A.




                                                       10
                                           Case 18-11212-BLS           Doc 640          Filed 12/31/18      Page 11 of 22

In re:
   EBH TOPCO, LLC, et al.,                                                                                   Case No. 18-11212 (BLS)

   Debtors.                                                                                          Reporting Period: November 1, 2018 - November 30, 2018

                                                           STATUS OF POSTPETITION TAXES


                                                           Withheld and/or                                                              Ending Tax
   Federal                               Ending Tax           Accrued           Amount Paid              Date Paid     Check # or EFT    Liability
   Withholding                         $       74,164      $      338,046      $    (412,210)         11/1/18-11/30/18      EFT       $            -
   FICA-Employee                               61,138             215,424      $    (276,562)         11/1/18-11/30/18      EFT                    -
   FICA-Employer                              110,661             235,636      $    (275,304)         11/1/18-11/30/18      EFT               70,993
   Unemployment                                   442                1,057     $      (1,498)         11/1/18-11/30/18      EFT                    -
   Income                                           -                    -                  -               N/A             N/A                    -
   Other:                                           -                    -                  -               N/A             N/A                    -
     Total Federal Taxes                      246,404             790,163           (965,574)                                                 70,993
   State and Local
   Withholding                                    8,262              69,903               (78,165) 11/1/18-11/30/18         Check & EFT                   -
   Sales/Use                                          -                 142                  (142)    11/21/2018                EFT                       -
   Unemployment                                   4,104               7,969               (10,129) 11/1/18-11/30/18         Check & EFT               1,944
   Real Property                                254,284              36,473                     -        N/A                    N/A                 290,757
   Personal Property                             33,677               2,064                     -        N/A                    N/A                  35,742
   Franchise
             (1)                                      -                   -                     -        N/A                    N/A                       -
   Income                                             -                  -                      -           N/A                N/A                        -
     Total State and Local Taxes                300,327            116,551                (88,436)                                                  328,442
   International
   Other International Tax                             -                   -                     -          N/A                N/A                           -
     Total International Taxes                         -                   -                     -                                                           -

   Total Taxes                         $        546,731    $       906,714     $        (1,054,010)                                           $     399,435

   Notes:
   To the best of the Debtors' knowledge, as of the date hereof, (i) all Postpetition Taxes that are not subject of dispute are current, (ii) there are no
   material disputes with respect to Postpetition Taxes, (iii) no previous tax years have been reopened since the filing date, (iv) income taxes were not
   included because it was for Pre-Petition period. See Exhibit B for an Affidavit to this effect.
   (1) The Debtor received a letter from Texas Comptroller on June 18, 2018 regarding the selection of EBH Holding Company, Inc. for a routine
   franchise tax audit for the 2015 Report Year. The audit was finalized and payment made in November of $10,695.


                                                  SUMMARY OF UNPAID POSTPETITION DEBTS


                                           Current               0-30                   31-60              61-90              Over 91             Total
   Accounts Payable                    $      905,462 $             34,260 $                    764 $               -   $                 -   $     940,486
   Wages Payable                              894,059                    -                        -                 -                     -         894,059
   Taxes Payable                              425,726                    -                        -                 -                     -         425,726
   Rent/Leases-Building                                                  -                        -                 -                     -               -
   Rent/Leases-Equipment                         45,417                  -                        -                 -                     -          45,417
   Secured Debt/                                      -                  -                        -                 -                     -               -
   Adequate Protection Payments
   Professional Fees                              5,189                   -                       -                 -                     -           5,189
   Amounts Due to Insiders                                                -                       -                 -                     -               -
   Other:                                       628,655                   -                       -                 -                     -         628,655
   Total Postpetition Debts            $      2,904,507 $            34,260 $                   764 $               -   $                 -   $   2,939,532
   (1)
      AP accrual is for the fee's associated with Golden Gate Capital & Blum Capital
   (2) $19.6 million of aged Rent/Leases-Buildings relates to Postpetition stub rent for April 2017
                                        STATUS OF INSURANCE COVERAGE AND PREMIUM PAYMENTS


   See attached Exhibit C.




                                                                                   11
                                            Case 18-11212-BLS           Doc 640    Filed 12/31/18   Page 12 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                                               Case No. 18-11212 (BLS)

   Debtors.                                                                                     Reporting Period: November 1, 2018 - November 30, 2018

                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


   Accounts Receivable Reconciliation                                                                                       Amount
   Total Accounts Receivable at the beginning of the reporting period                                               $                 7,815,116
   Plus: Amounts billed during the period                                                                                             3,810,081
   Less: Amounts collected during the period                                                                                         (4,002,454)
   Total Accounts Receivable at the end of the reporting period                                                     $                 7,622,743


   Accounts Receivable Aging                                                                                                Period
   0 - 30 days past admission                                                                                       $                 5,470,354
   31 - 60 days past admission                                                                                                        1,407,906
   61 - 90 days past admission                                                                                                        1,036,692
   Greater than 91 days past admission                                                                                                3,194,082
   Total Accounts Receivable                                                                                                         11,109,034
   Less: Bad Debts (Amount considered uncollectible)                                                                                 (3,486,291)
   Net Accounts Receivable                                                                                          $                 7,622,743




                                                                              12
                                              Case 18-11212-BLS           Doc 640       Filed 12/31/18     Page 13 of 22


In re:
   EBH TOPCO, LLC, et al.,                                                                                        Case No. 18-11212 (BLS)

   Debtors.                                                                                             Reporting Period: November 1, 2018 - November 30, 2018

                                                              DEBTOR QUESTIONNAIRE


   Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
   each item. Attach additional sheets if necessary.
                                                                                                                                 Yes            No
   Have any assets been sold or transferred outside the normal course of business this reporting period?                                         X
   Have any funds been disbursed from any account other than a debtor in possession account this reporting period?                              X(1)
   Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                               X
   Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the
                                                                                                                                                 X
   debtor received notice of expiration or cancellation of such policies?
   Is the Debtor delinquent in paying any insurance premium payment?                                                                             X
                                                                                                                                   (2)
   Have any payments been made on pre-petition liabilities this reporting period?                                                X
   Are any post petition receivables (accounts, notes or loans) due from related parties?                                                        X
   Are any post petition payroll taxes past due?                                                                                                 X
   Are any post petition State or Federal income taxes past due?                                                                                 X
   Are any post petition real estate taxes past due?                                                                                             X
   Are any other post petition taxes past due?                                                                                                   X
   Have any pre-petition taxes been paid during this reporting period?                                                           X(2)
   Are any amounts owed to post petition creditors delinquent?                                                                                  X(3)
   Are any wage payments past due?                                                                                                               X
   Have any post petition loans been received by the Debtor from any party?                                                      X(4)
   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                     X
   Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                                 X
   Have the owners or shareholders received any compensation outside of the normal course of business?                                           X

   Notes:
   (1) Pursuant to the Final Cash Management Order (docket #213) the Debtor maintains a concentration account held by Elements Behavioral Health
   at Comerica. The concentration account is the Company's main operating account into which funds are transferred from other of the Company's bank
   accounts and from which funds are disbursed to meet the Company's ordinary course obligations, some of which may not be a DIP account.
   (2) Pursuant to the relief requested under "First Day Motions" and their respective interim and final orders, certain payments have been
   made on pre-petition obligations (e.g. employee-related obligations, taxes, and critical vendors). No Administrative Claims are due nor have been paid.
   (3) There were approximately $35K in invoices due by 11/30 not paid by that date, due to late receipt of invoice or discrepancies. All discrepancies
   were resolved and paid prior to filing this MOR, except for one disputed invoice of $31K.
   (4) In the month of November, the Debtor is in receipt of $3.2M of DIP funding.




                                                                                   13
Case 18-11212-BLS   Doc 640   Filed 12/31/18   Page 14 of 22

             Exhibit A
                                                                                                                                                               Case 18-11212-BLS               Doc 640          Filed 12/31/18           Page 15 of 22

                                                                                                                                                                                     Elements Behavioral Health, Inc.
                                                                                                                                                                                     Consolidating Income Statement
                                                                                                                                                                                  For the Period 11/1/2018 - 11/30/2018


                                         Elements            Promises               SRI           Ranch               SEBHS               TN IOP         TRP             Lucida                 FL IOP          TRS                 Journey               Clarity Way         WSL               PB             NESL           PA IOP         ESS         ATS              Total

ADC                                                    0.0                  14.5            0.0               77.8                20.4             0.0             0.0                 21.6               0.0               99.5                  31.4                  7.2             24.1             0.0            0.0            0.0         0.0              0.0                296.5
Rate                                                     0                18,905              0             13,168               7,628               0               0               16,637                 0             10,248                10,867              19,524            15,294               0              0              0           0                0              112,271
Revenue:
Program Fees                                            0                285,129             0            1,507,214            211,210              0               0               270,364                0           1,827,517                459,179            194,172           435,590              0              0              0           0                 0             5,190,375
Drug Screening                                          0                       0            0                    0                   0             0               0                     0                0                   0                      0                   0                 0             0              0              0           0                 0                     0
Professional, Ancillary & Other                       358                       0            0                2,245                 398             0               0                     0                0                   0                     32               4,400                 0             0              0              0           0                 0                 7,433
Affliliate Fees                                         0                       0            0                    0                   0             0               0                     0                0           (177,071)                      0                   0                 0             0              0              0           0                 0             (177,071)
Contractual Allowance/Bad Debt Expense                  0                (11,000)            0            (485,000)            (56,000)             0               0                89,000                0           (630,805)              (118,000)            (58,000)          (67,000)             0              0              0           0          (50,000)           (1,386,805)
Total Revenue                                         358                274,129             0            1,024,459            155,608              0               0               359,364                0           1,019,641                341,211            140,572           368,590              0              0              0           0          (50,000)             3,633,932

Labor:
Salaries                                          945,572                205,071             0             446,982             157,320              0               0               131,667                0             759,531               138,599              96,626           192,244               0             0              0           0                0             3,073,612
Overtime                                            8,769                 10,729             0              17,926               4,166              0               0                 3,227                0              35,014                 7,662               1,166               248               0             0              0           0                0                88,907
Bonuses                                           174,931                      0             0                   0                   0              0               0                     0                0                 500                     0                   0                 0               0             0              0           0                0               175,431
Benefits                                          297,031                 26,901             0              76,756              27,353              0               0                15,564                0             115,516                20,773              12,118            24,335            (44)             0              0           0            1,048               617,351
Sub-Total Labor                                 1,426,303                242,701             0             541,664             188,839              0               0               150,458                0             910,561               167,034             109,910           216,827            (44)             0              0           0            1,048             3,955,301

Operating Expenses:
Business Fees                                      44,986                  2,505             0               14,183              2,713              0             375                 3,550               30               9,985                 4,664               4,373              1,801           583            583              0           0            1,230                91,561
Dues & Subscriptions                                 2,536                     0             0                  731                  0              0               0                     0                0                   0                     0                   0                  0             0              0              0           0                0                  3,267
Equipment                                                0                     0             0                   66                 25              0               0                     0                0                 337                     0                  58                  0             0              0              0           0                0                    486
Food                                                     0                13,337             0               44,204              4,870              0               0                 5,614                0              54,757                21,325               4,949            11,465              0              0              0           0                0               160,521
Insurance                                          64,477                 33,972           201               41,447             15,238              0             243                19,508               51              27,389                12,193              10,157              6,505         3,026              0              0           0              951               235,358
Legal                                                (853)                     0             0                    0                  0              0               0                     0                0                   0                     0                   0                  0             0              0              0           0                0                  (853)
Marketing                                          71,155                  5,077             0                9,656              1,008              0               0                 1,403                0              23,124                 4,104                 767              1,718             0              0              0           0                0               118,012
Marketing - PPC                                      9,350                38,858             0               54,573              3,955              0               0                 8,598                0              37,408                11,226               9,278              2,018             0              0              0           0                0               175,264
Contract Labor                                     46,169                 16,391             0               66,429              4,580              0               0                38,629                0              85,288                72,881               5,118            44,849              0              0              0           0                0               380,334
Patient Expense                                          0                17,764             0               19,053              8,122              0               0                   676                0              18,916                11,972               6,386            (1,811)             0              0              0           0            1,431                82,509
Postage & Shipping                                 (3,543)                    62             0                  521                 37              0               0                    21                0                 515                   191                  65                209             0              0              0           0                0                (1,922)
Printing                                                 0                     0             0                    0                  0              0               0                     0                0                   0                     0                   0                  0             0              0              0           0                0                      0
Professional Fees                                    1,109                     0             0                3,120                 76              0               0                     0                0                  40                   155                   0                  0             0              0              0           0                0                  4,500
Property Taxes                                       1,994                14,061             0                9,869              1,444              0               0                11,431                0              12,027                 4,566               4,102              6,783             0              0              0           0                0                66,277
Recruiting & Relocation                            25,523                    330             0                    0                  0              0               0                   158                0                 170                   147                   0                  0             0              0              0           0                0                26,328
Rent Office/Facility                               50,246                113,841             0             138,762              38,272              0               0                47,617                0              99,596                93,953                   0            36,489              0              0              0           0                0               618,776
Rent/Lease Expense                                 73,231                  7,916             0               14,157              7,774              0               0                 4,286                0              13,504                 3,765              11,933            17,734            550              0              0           0              720               155,570
Repairs & Maintenance                                6,959                15,545             0                1,972              8,208              0               0                 3,659                0              38,557                13,149              14,918            10,333              0              0              0           0            7,345               120,645
Supplies                                             5,707                 2,644             0               18,102              7,410              0               0                 2,116                0              28,380                 4,303                 446              2,243             0              0              0           0                0                71,351
Telephone                                          23,345                  5,175             0               25,545              9,725              0               0                 9,829                0              31,010                 9,457               4,492              2,799             0              0              0           0            1,409               122,786
Travel & Entertainment                             54,718                  5,066             0                4,681              3,025              0               0                 1,049                0               2,129                 2,543                 140                238             0              0              0           0                0                73,589
Utilities                                            2,500                 9,923             0               15,114              7,726              0             125                 9,183                0               6,063                 1,929               4,589              4,707             0              0              0           0              355                62,214
Other                                                    0                   187             0                    0                  0              0               0                     0                0                 101                     0                   0                  0             0              0              0           0                0                    288
Regional OH Allocation                                   0                86,934             0             (27,764)                  0              0               0                     0                0                   0                     0                   0                  0             0              0              0           0                0                59,170
Restructuring expenses                          1,037,099                      0             0                    0              6,606              0               0                     0                0              14,357                     0                   0                  0             0              0              0           0                0             1,058,062
Total Operating Expenses                        1,516,708                389,588           201             454,421             130,814              0             743               167,327               81             503,653               272,523              81,771           148,080          4,159            583              0           0           13,441             3,684,093

Total Labor & Operating Expenses                2,943,011                632,289           201             996,085             319,653              0             743               317,785               81           1,414,214               439,557             191,681           364,907          4,115            583              0           0           14,489             7,639,394

EBITDA                                         (2,942,653)              (358,160)         (201)             28,374            (164,045)             0            (743)               41,579              (81)          (394,573)               (98,346)            (51,109)            3,683         (4,115)          (583)             0           0          (64,489)           (4,005,462)

Management Fee Income                                    0                      0            0                    0                   0             0               0                      0               0                   0                      0                   0                 0             0              0              0           0                0                     0
Management Fee Expense                                   0                      0            0                    0                   0             0               0                      0               0                   0                      0                   0                 0             0              0              0           0                0                     0
Marketing & Corp OH Allocation                 (2,491,166)                132,179            0              547,465             296,343             0               0                151,768               0             824,104                166,863             119,867           252,577             0              0              0           0                0                     0
Net Allocations                                  2,491,166              (132,179)            0            (547,465)           (296,343)             0               0              (151,768)               0           (824,104)              (166,863)           (119,867)         (252,577)             0              0              0           0                0                     0

Non-Operating Expenses:
Depreciation                                       27,241                  6,519             0              43,447               4,097              0               0                35,617                0              51,177                 3,329              14,653            11,000              0              0              0           0                0               197,080
Amortization                                      122,415                      0             0                   0                   0              0               0                     0                0                   0                     0                   0                 0              0              0              0           0                0               122,415
Interest (Income) Expense                       2,038,111                      0             0                   0                   0              0               0                     0                0                 475                 (528)              20,331                 0              0              0              0           0                0             2,058,389
Other (Income) Expense                             (3,379)                     0             0                   0                   0              0               0                     0                0                   0                     0                   0                 0              0              0              0           0                0                (3,379)
Total Non-Operating Expenses                    2,184,388                  6,519             0              43,447               4,097              0               0                35,617                0              51,652                 2,801              34,984            11,000              0              0              0           0                0             2,374,505

EBT                                            (2,635,875)              (496,858)         (201)           (562,538)           (464,485)             0            (743)             (145,806)             (81)         (1,270,329)             (268,010)           (205,960)         (259,894)        (4,115)          (583)             0           0          (64,489)           (6,379,967)
Income Taxes                                        23,500                      0             0                   0                   0             0                0                     0                0                   0                     0                   0                 0              0              0             0           0                 0                23,500
Net Income/(Loss)                              (2,659,375)              (496,858)         (201)           (562,538)           (464,485)             0            (743)             (145,806)             (81)         (1,270,329)             (268,010)           (205,960)         (259,894)        (4,115)          (583)             0           0          (64,489)           (6,403,467)

Net (income) loss attributable to NCI             (30,442)                      0             0                   0                   0             0                0                     0                0                   0                     0                   0                 0              0              0             0           0             (108)              (30,550)
Net Income/(Loss) Attributable to EBH          (2,628,933)              (496,858)         (201)           (562,538)           (464,485)             0            (743)             (145,806)             (81)         (1,270,329)             (268,010)           (205,960)         (259,894)        (4,115)          (583)             0           0          (64,381)           (6,372,917)
                                                                                                                        Case 18-11212-BLS          Doc 640        Filed 12/31/18    Page 16 of 22

                                                                                                                                        Elements Behavioral Health, Inc.
                                                                                                                                          Consolidated Balance Sheet
                                                                                                                                                  11/30/2018

                                            Elements        Promises       SRI            Ranch         SEBHS         EMG MS         TRP            Lucida           FL IOP         TRS           Journey        Clarity Way       WSL           PB            NESL          ESS           ATS             Total
Assets
Cash & Cash Equivalents                       $2,120,544       ($79,126)          $0       ($130,467)     ($70,492)            $0             $0      ($38,678)               $0      ($98,515)     ($143,502)       ($49,675)       ($17,618)        $4,975            $0            $0       ($431)      $1,497,015
Accounts Receivable                                1,538         348,721           0        1,793,324       375,855             0              0        487,823                0      2,766,362        499,738         479,849         803,274       (4,975)             0             0       71,234       7,622,743
Prepaid Expenses & Other Current Assets          630,520          83,366           0          261,844        61,587             0         24,824        112,328                0        113,919         99,647          54,455          75,715             0             0             0       14,339       1,532,544
Net Intercompany + Net Due from DSPC Co's     56,607,322    (20,710,583)     777,616      (6,503,347)   (6,156,184)     (288,455)   (19,216,215)   (11,634,230)        (368,772)   (45,749,900)    (7,642,489)       2,175,489     (8,244,487)    2,656,578    (1,676,716)   (1,032,364)   74,229,282       7,222,545
Total Current Assets                          59,359,924    (20,357,622)     777,616      (4,578,646)   (5,789,234)     (288,455)   (19,191,391)   (11,072,757)        (368,772)   (42,968,134)    (7,186,606)       2,660,118     (7,383,116)    2,656,578    (1,676,716)   (1,032,364)   74,314,424      17,874,847

Property & Equipment                            5,308,662      1,646,854             0      5,204,824      373,655             0              0       2,633,370               0       6,096,474       349,584         2,135,988       830,390             0             0       283,800      3,768,732      28,632,333
Accumulated Depreciation                      (4,837,976)    (1,511,299)             0    (4,094,191)     (92,814)             0              0     (1,734,651)               0     (4,211,182)     (198,355)       (1,254,967)     (398,162)             0             0     (283,800)    (2,487,436)    (21,104,833)
PP&E net                                          470,686        135,555             0      1,110,633      280,841             0              0         898,719               0       1,885,292       151,229           881,021       432,228             0             0             0      1,281,296       7,527,500

Intangibles , net                             18,427,849               0           0                0             0             0              0              0                0              0              0               0               0            0              0             0            0      18,427,849
Other Assets                                   3,574,615         283,736      12,929            2,275             0             0         64,207         25,023                0         73,143         74,864           3,157               0            0              0             0            0       4,113,949
Total Other Assets                            22,002,464         283,736      12,929            2,275             0             0         64,207         25,023                0         73,143         74,864           3,157               0            0              0             0            0      22,541,798
Total Assets                                  81,833,074    (19,938,331)     790,545      (3,465,738)   (5,508,393)     (288,455)   (19,127,184)   (10,149,015)        (368,772)   (41,009,699)    (6,960,513)       3,544,296     (6,950,888)    2,656,578    (1,676,716)   (1,032,364)   75,595,720      47,944,145

Liabilities & Equity
Accounts Payable                               5,688,259         527,325              0      599,773       228,222             0         53,799        304,571                0      1,206,021        284,922          155,243        343,560       402,904           321             0       607,562      10,402,482
Accrued Expenses                               8,610,372         280,586         93,454      245,143       180,359         3,063        583,682        165,768                0        569,082        553,207           51,700        140,677        34,909             0             0       256,609      11,768,611
Accrued Interest                              18,424,088               0              0            0             0             0              0              0                0              0              0                0              0             0             0             0             0      18,424,088
Accrued Income Taxes                             367,537               0              0            0             0             0              0              0                0              0              0                0              0             0             0             0             0         367,537
Deferred Revenue                                       0         226,042              0      517,683        73,000             0              0         85,343                0        109,436        144,370          113,483         55,158         8,502             0             0             0       1,333,017
Loans Payable ST                               5,362,191               0              0            0             0             0              0              0                0         50,807              0          154,044              0       140,606             0             0       630,974       6,338,622
Loans Payable LT                                       0               0              0            0             0             0              0              0                0         13,492              0        1,160,952              0     6,444,192             0             0       604,849       8,223,485
Debt ST                                      149,923,281               0              0            0             0             0              0              0                0              0              0                0              0             0             0             0             0     149,923,281
Debt LT                                       44,189,409               0              0            0             0             0              0              0                0              0              0                0              0             0             0             0             0      44,189,409
Other LT Liabilites                                    0               0              0            0             0             0              0              0                0              0         39,632                0              0             0             0             0             0          39,632
Deferred Tax Liability                           257,752               0              0            0             0             0              0              0                0              0              0                0              0             0             0             0             0         257,752
Total Liabilities                            232,822,889       1,033,953         93,454    1,362,599       481,581         3,063        637,481        555,682                0      1,948,838      1,022,131        1,635,422        539,395     7,031,113           321             0     2,099,994     251,267,916

Series A                                       18,027,539              0           0                0             0             0              0              0                0              0              0               0               0             0             0             0             0      18,027,539
Common Stock                                        4,400          5,000           0                0             0             0              0              0                0              0              0               0               0             0             0             0             0           9,400
Additional Paid in Capital                    146,115,042              0           0                0             0             0              0              0                0              0              0               0               0             0             0             0             0     146,115,042
Shareholder Capital Account                             0              0           0                0             0             0              0              0                0              0              0               0               0             0             0             0        64,124          64,124
Retained Earnings, Beg                      (281,238,654)   (17,871,310)     721,015      (1,419,943)   (2,729,166)      (66,710)   (19,660,941)    (8,599,456)        (367,411)   (32,978,722)    (5,736,022)       2,598,156     (5,691,362)   (4,026,191)   (1,669,922)     (985,842)    74,712,479   (305,010,002)
Net Income                                   (33,543,512)    (3,105,974)    (23,924)      (3,408,394)   (3,260,808)     (224,808)      (103,724)    (2,105,241)          (1,361)    (9,979,815)    (2,246,622)       (689,282)     (1,798,921)     (348,344)       (7,115)      (46,522)   (1,292,922)    (62,187,289)
Total EBH Equity                            (150,635,185)   (20,972,284)     697,091      (4,828,337)   (5,989,974)     (291,518)   (19,764,665)   (10,704,697)        (368,772)   (42,958,537)    (7,982,644)       1,908,874     (7,490,283)   (4,374,535)   (1,677,037)   (1,032,364)    73,483,681   (202,981,186)

Non-Controlling Interests                       (354,630)              0           0                0             0             0              0              0                0              0              0               0               0             0             0             0       12,045        (342,585)
Total Equity                                (150,989,815)   (20,972,284)     697,091      (4,828,337)   (5,989,974)     (291,518)   (19,764,665)   (10,704,697)        (368,772)   (42,958,537)    (7,982,644)       1,908,874     (7,490,283)   (4,374,535)   (1,677,037)   (1,032,364)   73,495,726    (203,323,771)
Total Liabilities & Equity                     81,833,074   (19,938,331)     790,545      (3,465,738)   (5,508,393)     (288,455)   (19,127,184)   (10,149,015)        (368,772)   (41,009,699)    (6,960,513)       3,544,296     (6,950,888)     2,656,578   (1,676,716)   (1,032,364)   75,595,720       47,944,145
Check Figure                                           0               0             0             0             0             0              0              0                0              0              0                  0            0             0             0             0             0               0
Case 18-11212-BLS   Doc 640   Filed 12/31/18   Page 17 of 22

             Exhibit B
               Case 18-11212-BLS              Doc 640        Filed 12/31/18         Page 18 of 22



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                             Chapter 11
                                  1
    EBH TOPCO, LLC, et al.,
                                                             Case No. 18-11212 (BLS)
                   Debtors.
                                                             (Jointly Administered)

                                                             Reporting Period: 11/1/2018 – 11/30/2018


I, Anthony Horvat, Chief Restructuring Officer of each of the Debtors named herein, hereby attest
that (a) each of the Debtor’s bank accounts has been reconciled to the general ledger and (b) to the
best of my knowledge, information, and belief, all undisputed post-petition taxes owed as of
November 30, 2018 have been paid.

Dated: December 31, 2018                              /s/ Anthony Horvat
                                                      Anthony Horvat
                                                      Chief Restructuring Officer




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc. (0370),
EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc. (1279),
Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377), PROMAL4,
Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance Toxicology
Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343), Spirit Lodge,
LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132), EBH Services
of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551), Intensive Outpatient
Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955), Northeast Behavioral
Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc. (5584), EBH Southwest
Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral Health Services, Inc.
(1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of Arizona, Inc. (8468).
The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, California 90815.



65927316.1
Case 18-11212-BLS   Doc 640   Filed 12/31/18   Page 19 of 22

             Exhibit C
                                     Case 18-11212-BLS                            Doc 640         Filed 12/31/18                 Page 20 of 22
                                                                                                                                                                        DATE (MM/DD/YYYY)
                                EVIDENCE OF COMMERCIAL PROPERTY INSURANCE                                    6/13/2018
    THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
    UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER
    THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
    THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
PRODUCER NAME,                     PHONE                                                                                                                      NAIC NO: 19437
                                   (A/C, No, Ext): 818-539-2300
                                                                                                 COMPANY NAME AND ADDRESS
CONTACT PERSON AND ADDRESS
Arthur J. Gallagher & Co.                                                                       Lexington Insurance Company
Insurance Brokers of CA Inc, LIC #0726293                                                       100 Summer Street
505 N. Brand Boulevard, Suite 600                                                               Boston MA 02110
Glendale CA 91203

FAX                                E-MAIL
(A/C, No): 818-539-2301            ADDRESS: certrequests@ajg.com
                                                                                                                 IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH

CODE:                                           SUB CODE:                                        POLICY TYPE
AGENCY
CUSTOMER ID #:
NAMED INSURED AND ADDRESS                                                                        LOAN NUMBER                                          POLICY NUMBER
EBH TOPCO, LLC
A Delaware limited liability company                                                                                                                  012116759
5000 Airport Plaza Drive Suite 100                                                               EFFECTIVE DATE               EXPIRATION DATE
                                                                                                                                                                 CONTINUED UNTIL
Long Beach, CA 90815
                                                                                                          12/31/2017                12/31/2018                   TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)                                                                      THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION (ACORD 101 may be attached if more space is required)                                               BUILDING OR           BUSINESS PERSONAL PROPERTY
LOCATION / DESCRIPTION




 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING
 ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY
 BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
 OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION              PERILS INSURED                                 BASIC            BROAD          X   SPECIAL
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:                            $ 10,000,000                                                               DED: 25,000
                                                                                  YES NO N/A

X BUSINESS INCOME            X RENTAL VALUE                                                 X   If YES, LIMIT: INCLUDED                             Actual Loss Sustained; # of months:
BLANKET COVERAGE                                                                   X            If YES, indicate value(s) reported on property identified above: $   per SOV on file
TERRORISM COVERAGE                                                                 X            Attach Disclosure Notice / DEC
     IS THERE A TERRORISM-SPECIFIC EXCLUSION?                                          X
     IS DOMESTIC TERRORISM EXCLUDED?                                                   X
LIMITED FUNGUS COVERAGE                                                            X            If YES, LIMIT: 100,000                                       DED:
FUNGUS EXCLUSION (If "YES", specify organization's form used)                      X
REPLACEMENT COST                                                                   X
AGREED VALUE                                                                       X
COINSURANCE                                                                            X        If YES,              %
EQUIPMENT BREAKDOWN (If Applicable)                                                X            If YES, LIMIT: 10,000,000                                    DED: 10,000
ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg                  X            If YES, LIMIT: 10,000,000                                    DED: 25,000
                          - Demolition Costs                                       X            If YES, LIMIT: 10,000,000                                    DED: 25,000
                         - Incr. Cost of Construction                              X            If YES, LIMIT: 10,000,000                                    DED: 25,000
EARTH MOVEMENT (If Applicable)                                                     X            If YES, LIMIT: 10,000,000                                    DED: Various
FLOOD (If Applicable)                                                              X            If YES, LIMIT: 10,000,000                                    DED: Various
WIND / HAIL INCL             YES       NO      Subject to Different Provisions:    X            If YES, LIMIT: 10,000,000                                    DED: Various
NAMED STORM INCL             YES       NO      Subject to Different Provisions:             X   If YES, LIMIT:                                               DED:
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE
HOLDER PRIOR TO LOSS                                                               X
CANCELLATION
 SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
 DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
     CONTRACT OF SALE               LENDER'S LOSS PAYABLE             X    LOSS PAYEE           LENDER SERVICING AGENT NAME AND ADDRESS

X    MORTGAGEE
NAME AND ADDRESS



              United States Trustee for the District of Delaware
              844 King Street, Suite 2207 Lockbox 35                                            AUTHORIZED REPRESENTATIVE
              Wilmington DE 19801


                                                                                                © 2003-2015 ACORD CORPORATION. All rights reserved.
ACORD 28 (2016/03)                                      The ACORD name and logo are registered marks of ACORD
                               Case 18-11212-BLS                  Doc 640         Filed 12/31/18           Page 21 of 22
                                                                        AGENCY CUSTOMER ID:
                                                                                    LOC #:


                                           ADDITIONAL REMARKS SCHEDULE                                                     Page   1   of   1

AGENCY                                                                          NAMED INSURED
 Arthur J. Gallagher & Co.                                                       EBH TOPCO, LLC
                                                                                 A Delaware limited liability company
POLICY NUMBER                                                                    5000 Airport Plaza Drive Suite 100
                                                                                 Long Beach, CA 90815
CARRIER                                                           NAIC CODE

                                                                                EFFECTIVE DATE:

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
FORM NUMBER:      28    FORM TITLE: EVIDENCE OF COMMERCIAL PROPERTY INSURANCE
REMARKS
Project Build Behavioral Health, LLC, as mortgagee is included as a loss payee as their Interest may appear.




ACORD 101 (2008/01)                                                                       © 2008 ACORD CORPORATION. All rights reserved.
                                            The ACORD name and logo are registered marks of ACORD
                                      Case 18-11212-BLS                        Doc 640       Filed 12/31/18               Page 22 of 22
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                        6/7/2018
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                    CONTACT
                                                                                            NAME:
Arthur J. Gallagher & Co.                                                                   PHONE                                                   FAX
Insurance Brokers of CA, Inc LIC#0726293.                                                   (A/C, No, Ext): 818-539-2300                            (A/C, No):   818-539-2301
                                                                                            E-MAIL
505 N. Brand Boulevard, Suite 600                                                           ADDRESS: certrequests@ajg.com
Glendale CA 91203                                                                                              INSURER(S) AFFORDING COVERAGE                                     NAIC #

                                                                                            INSURER A :   Philadelphia Indemnity Insurance Company                               18058
                                                    ELEMBEH-01
INSURED                                                                                     INSURER B :   Berkshire Hathaway Homestate Insurance Company                         20044
EBH TOPCO, LLC
A Delaware limited liability company                                                        INSURER C :

5000 Airport Plaza Drive Suite 100                                                          INSURER D :
Long Beach CA 90815                                                                         INSURER E :

                                                                                            INSURER F :
COVERAGES                                     CERTIFICATE NUMBER: 1965967193                                                      REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                ADDL SUBR                                        POLICY EFF   POLICY EXP
 LTR               TYPE OF INSURANCE                INSD WVD             POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X    COMMERCIAL GENERAL LIABILITY                         PHPK1757926                          12/31/2017     12/31/2018   EACH OCCURRENCE                $ 1,000,000
                                                                                                                                  DAMAGE TO RENTED
                 CLAIMS-MADE      X   OCCUR                                                                                       PREMISES (Ea occurrence)       $ 100,000
                                                                                                                                  MED EXP (Any one person)       $ 5,000
                                                                                                                                  PERSONAL & ADV INJURY          $ 1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $ 3,000,000
       X POLICY       PRO-
                      JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $ 3,000,000

            OTHER:                                                                                                                                               $
 A     AUTOMOBILE LIABILITY                                      PHPK1757926                          12/31/2017     12/31/2018   COMBINED SINGLE LIMIT          $ 1,000,000
                                                                                                                                  (Ea accident)
       X    ANY AUTO                                                                                                              BODILY INJURY (Per person)     $
            OWNED                 SCHEDULED                                                                                       BODILY INJURY (Per accident) $
            AUTOS ONLY            AUTOS
            HIRED                 NON-OWNED                                                                                       PROPERTY DAMAGE                $
            AUTOS ONLY            AUTOS ONLY                                                                                      (Per accident)
                                                                                                                                                                 $
 A     X    UMBRELLA LIAB         X   OCCUR                      PHUB613051                           12/31/2017     12/31/2018   EACH OCCURRENCE                $ 5,000,000
            EXCESS LIAB               CLAIMS-MADE                                                                                 AGGREGATE                      $ 5,000,000

              DED     X RETENTION $ 10,000                                                                                                                       $
                                                                                                                                       PER             OTH-
 B     WORKERS COMPENSATION                                      EBWC807623                           12/31/2017     12/31/2018   X    STATUTE         ER
 B     AND EMPLOYERS' LIABILITY               Y/N                EBWC807785                           12/31/2017     12/31/2018
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $ 1,000,000
       OFFICER/MEMBER EXCLUDED?                     N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $ 1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $ 1,000,000
 A     Professional Liability                                    PHPK1757926                          12/31/2017     12/31/2018   Each Incident                      1,000,000
       Sexual Abuse/Molestation                                                                                                   Aggregate Limit                    3,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.
                 United States Trustee for the District of Delaware
                 844 King Street, Suite 2207 Lockbox 35                                     AUTHORIZED REPRESENTATIVE
                 Wilmington DE 19801


                                                                                               © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                     The ACORD name and logo are registered marks of ACORD
